United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2108
                      ___________________________

                                 Jeffrey Reuter

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

       John N. Borbonus; St. Louis County, Missouri; State of Missouri

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the Eastern District of Missouri - St. Louis
                                ____________

                         Submitted: January 22, 2018
                           Filed: January 25, 2018
                               [Unpublished]
                               ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
      Jeffrey Reuter appeals following the district court’s1 dismissal of his pro se 42
U.S.C. § 1983 complaint, in which he named as defendants a state court judge, St.
Louis County, Missouri, and the State of Missouri.

       Upon careful review, we conclude that the dismissal was proper, as Judge
Borbonus and the State were immune from suit, and the complaint did not identify an
unconstitutional County custom or policy. See Mireles v. Waco, 502 U.S. 9, 11-12
(1991) (per curiam) (discussing absolute judicial immunity); Monroe v. Ark. State
Univ., 495 F.3d 591, 594 (8th Cir. 2007) (Eleventh Amendment bars suits for any
kind of relief against states); see also Monell v. Dep’t of Soc. Servs., 436 U.S. 658,
694 (1978) (municipal liability under § 1983 requires constitutional violation
committed pursuant to official government custom or policy). We find the district
court also properly denied Reuter’s motion to amend the complaint, and did not abuse
its discretion in denying his motions for relief under Federal Rule of Civil
Procedure 59. See Geier v. Mo. Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013)
(district court may deny leave to amend complaint if amendment would be futile);
United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006)
(standard of review for denial of Rule 59(e) motions).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-